Exhibit 10.53

LOGO [g41469logo.jpg]

February 11, 2009

Patrick Wheeler

430 Bellaire Court

Broomfield, CO 80020

 

Re: Employment Agreement

Dear Pat:

ARCA biopharma, Inc. (the “Company”) is pleased to offer you the following
agreement regarding your employment as the Company’s Senior Vice President,
Finance and certain severance benefits (the “Agreement”). This Agreement amends,
supersedes and terminates any and all prior agreements or understandings with
respect to your employment terms and severance benefits; provided, however,
that, except as otherwise expressly provided, the Employee Intellectual Property
Agreement (as defined below) is not modified or terminated hereby, and shall
continue in full force and effect.

1. Employment. The Company hereby agrees to employ you and you hereby accept
such employment upon the terms and conditions set forth herein and agree to
perform such duties as are commensurate with your office as prescribed by the
Board of Directors of the Company. Your start date will be effective as of
January 27, 2009 (the “Start Date”).

2. Duties. You shall render exclusive, full-time services to the Company as its
Senior Vice President, Finance and shall report to the Company’s President and
Chief Executive Officer. Your responsibilities, title, working conditions,
duties, reporting relationship and/or any other aspect of your employment may be
changed, added to or eliminated during your employment at the sole discretion of
the Company. During the term of your employment hereunder, you shall devote your
best efforts and your full business time, skill and attention to the performance
of your duties on behalf of the Company.

3. Compensation. For all services rendered and to be rendered hereunder, and for
the other agreements by you contained herein, the Company agrees to pay you, and
you agree to accept a salary of $16,063.34 per month. Such salary will be
subject to review and adjustment on an annual basis in accordance with the
procedures set forth by the Company’s Board of Directors or Compensation
Committee of the Board of Directors. Any such salary shall be payable pursuant
to the Company’s payroll procedures which may be changed by the Company from
time to time and shall be subject to such deductions or withholdings as the
Company is required to make pursuant to law, or by further agreement with you.
In addition to your base salary, you may be eligible to receive a bonus pursuant
to an employee bonus plan as approved by the Board of Directors in its sole
discretion. You will also be eligible to participate in the Company’s benefit
plans based on the eligibility criteria for each of those plans as they become
available, which plans will remain subject to change from time to time at the
Company’s discretion.

 

1



--------------------------------------------------------------------------------

4. Termination. You and the Company each acknowledge that your employment
relationship with the Company is at-will and that either party has the right to
terminate your employment with the Company at any time for any reason
whatsoever, with or without cause or advance notice pursuant to the following
provisions.

(a) Termination by Death or Disability. In the event you shall die during the
period of your employment hereunder or become permanently disabled, which shall
mean you are unable to perform each of the essential duties of your position by
reason of a medically determinable physical or mental impairment which is
potentially permanent in character or which can be expected to last for a
continuous period of not less than twelve (12) months, your employment and the
Company’s obligation to make payments hereunder shall terminate on the date of
your death, or the date upon which, in the sole reasonable determination of the
Board of Directors, you are determined to be permanently disabled. The Company’s
ability to terminate you as a result of any disability shall be to the extent
permitted by state and/or federal law.

(b) Voluntary Resignation. In the event you voluntarily resign from your
employment with the Company (other than for Good Reason as defined below), the
Company’s obligation to make payments hereunder shall cease upon such
resignation, and you shall not be entitled to any severance pay, accelerated
vesting, pay in lieu of notice or any other such compensation, except the
Company shall pay you (i) any salary earned but unpaid prior to the resignation
and all accrued but unused vacation, (ii) if applicable, all commissions
rightfully earned prior to your resignation and (iii) any business expenses
incurred by you in connection with your performance of your duties, according to
the policies of the Company, that were incurred but not reimbursed as of the
date of resignation. Vesting of any of your stock options outstanding on the
date of resignation shall cease on the date of resignation.

(c) Termination for Cause. In the event you are terminated by the Company for
Cause (as defined below), the Company’s obligation to make payments hereunder
shall cease upon the date of receipt by you of written notice and explanation of
such termination (the “Date of Termination”), and you shall not be entitled to
any severance pay, accelerated vesting, pay in lieu of notice or any other such
compensation, except the Company shall pay you (i) any salary earned but unpaid
prior to the Date of Termination and all accrued but unused vacation, (ii) if
applicable, all commissions rightfully earned prior to the Date of Termination
and (iii) any business expenses incurred by you in connection with your
performance of your duties, according to the policies of the Company, that were
incurred but not reimbursed as of the Date of Termination. Vesting of any stock
options outstanding on the Date of Termination shall cease on the Date of
Termination.

(d) Termination by the Company Without Cause or Resignation for Good Reason.
Subject to the terms and conditions of this Agreement, the Company will provide
you with Severance Benefits (as defined below) if (i) the Company terminates
your employment without Cause or (ii) you resign your employment for Good
Reason. You will not be entitled to receive any Severance Benefits if (A) the
Company terminates your employment for Cause, (B) you resign from your
employment with the Company other than for Good Reason, or (C) in

 

2



--------------------------------------------------------------------------------

the event of your death or permanent disability. In addition, to the extent that
any federal, state or local laws, including, without limitation, so-called
“plant closing” laws, require the Company to give advance notice or make a
payment of any kind to you because of your involuntary termination due to a
layoff, reduction in force, plant or facility closing, sale of business, change
of control, or any other similar event or reason, the Severance Benefits payable
under this Agreement shall either be reduced proportionately or eliminated, such
that the total amounts paid to you do not exceed the amounts specified herein.
The Severance Benefits provided under this Agreement are intended to satisfy any
and all statutory obligations that may arise out of your involuntary termination
of employment for the foregoing reasons.

5. Description of Severance Benefits. For purposes of this Agreement, “Severance
Benefits” are defined as:

(a) severance pay (the “Severance Pay”) equivalent to: (A)(i) twelve (12) months
of your Base Salary (as defined below) in effect as of your last day of
employment with the Company in accordance with this agreement if a Notice Date
(as defined below) occurs (a) on the same day as a Corporate Transaction or
(b) within thirteen (13) months after the effective date of a Corporate
Transaction or (ii) six (6) months of your Base Salary (as defined below) in
effect as of your last day of full-time employment with the Company if a
Corporate Transaction has not occurred on or within thirteen (13) months before
the Notice Date; and (B) a pro rata portion of any bonus compensation under any
employee bonus plan that has been approved by the Board of Directors (“Bonus
Pay”) payable to you for the fiscal year in which your employment terminated to
be paid at the same time that such incentive bonus would have been paid if such
termination had not occurred. Your pro rata portion of any Bonus Pay shall be
based upon the number of days in such calendar year elapsed through the Notice
Date of such termination as a proportion of 365.

The date you are notified that your employment with the Company is being
terminated without Cause or the date you notify the Company that you are
terminating your employment for Good Reason, shall be referred to herein as the
“Notice Date.” The Severance Pay shall be payable in equal installments over the
applicable number of months (the “Initial Severance Period”) in accordance with
the Company’s then applicable payroll policies, beginning no earlier than seven
(7) days after the effective date of the release described below, and will be
subject to standard payroll deductions and withholdings; provided, however, that
any Bonus Pay shall not be payable to you until such time as bonus compensation
under the applicable employee bonus plan is paid to other employees of the
Company; and

(b) reimbursement of your out-of-pocket costs to continue your group health
insurance benefits (and dependent coverage, if applicable) under COBRA at
substantially the same level of coverage in effect immediately prior to the
Notice Date for (i) twelve (12) months, if Severance Pay is payable pursuant to
paragraph 5(a)(A)(i) above, or (ii) six (6) months, if Severance Pay is payable
pursuant to paragraph 5(a)(A)(ii) above, following the last day of the month in
which your Notice Date occurs, payable at the sole discretion of the Company
either in advance on the first day of each month or in a single lump sum,
whether or not you elect or are eligible to receive COBRA; provided, that even
if you do not elect or are not eligible to receive COBRA, you shall receive the
equivalent of such out-of-pocket costs paid by you not to exceed the costs that
such benefits would equal under COBRA if you were so eligible.

 

3



--------------------------------------------------------------------------------

To receive any of the Severance Benefits, you must first sign and date a general
release of claims in favor of the Company in the form attached hereto as Exhibit
A (the “Release”). Such Release shall not be signed or dated until the Notice
Date, and, except as otherwise required by applicable law, is not valid (and
will not entitle you to Severance Benefits) unless signed and delivered to the
Company within three (3) days after such Notice Date.

(c) The Company may elect, in its sole discretion, to pay you the equivalent of
up to twelve (12) months of your Base Salary in effect as of your last day of
employment with the Company in accordance with this agreement, which additional
payment shall extend your covenants and obligations set forth in Article IV of
the Employee Intellectual Property, Confidentiality and Non-Compete Agreement
for such additional period. If the Company elects to make such additional
payment to you, the Company shall make such payments in equal installments over
the applicable number of months following the Initial Severance Period in
accordance with the Company’s then applicable payroll policies, or in the sole
discretion of the Company as designated by the Company in writing within seven
(7) days after the Notice Date, in a single lump sum cash payment, subject to
standard payroll deductions and withholdings, and such additional amounts shall
be deemed to be “Severance Pay” and to be part of the “Severance Benefits” for
purposes of this Agreement.

6. Parachute Payments.

(a) Notwithstanding anything in this Agreement to the contrary, if any payment
or benefit you would receive pursuant to a Corporate Transaction from the
Company or otherwise (“Payment”) (i) would constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this sentence, would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount (as defined below). For the
avoidance of doubt, a Payment shall not be considered a parachute payment for
purposes of this paragraph if such Payment is approved by the shareholders of
the Company in accordance with the procedures set forth in Sections
280G(b)(5)(A)(ii) and (B) of the Code and the regulations thereunder, and at the
time of such shareholder approval, no stock of the Company is readily tradeable
on an established securities market or otherwise (within the meaning of
Section 280G(b)(5)(A)(ii)(I) of the Code) (“280G Shareholder Approval”). The
“Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(ii) the Payment or a portion thereof after payment of the applicable Excise
Tax, whichever amount after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greatest amount of the Payment to you. If a reduction in payments
or benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
you elect in writing a different order (provided, however, that such election
shall be subject to Company approval if made on or after the date on which the
event that triggers the Payment occurs): reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of your stock awards unless you elect in writing a
different order for cancellation.

 

4



--------------------------------------------------------------------------------

(b) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the event giving rise to the Payment
(“Payment Event”) shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Payment Event, the Board shall have
the discretion to appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time as requested by the Company or you. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and you with an opinion reasonably acceptable to you that no Excise Tax
will be imposed with respect to such Payment. The Company shall be entitled to
rely upon the accounting firm’s determinations, which shall be final and
binding.

7. Compliance with Revenue Code Section 409A. To the extent any Severance
Benefits are paid from the date of termination of your employment through
March 15 of the calendar year following such termination, such Severance
Benefits are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; (b) are paid following said March 15, such Severance
Benefits are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
separation from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision, and
(c) are in excess of the amounts specified in clauses (a) and (b) of this
paragraph, shall (unless otherwise exempt under Treasury Regulations) be
considered separate payments subject to the distribution requirements of
Section 409A(a)(2)(A) of the Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be
delayed until 6 months after your separation from service (if the Company is
publicly traded and you are a “specified employee” within the meaning of the
aforesaid section of the Code at the time of such separation from service). In
the event that a six-month delay of any such separation payments or benefits is
required, on the first regularly scheduled pay date following the conclusion of
the delay period you shall receive a lump sum payment or benefit in an amount
equal to the separation payments and benefits that were so delayed, and any
remaining separation payments or benefits shall be paid on the same basis and at
the same time as otherwise specified pursuant to this Agreement (subject to
applicable tax withholdings and deductions).

8. Description of Corporate Transaction. For purposes of this Agreement,
“Corporate Transaction” is defined as: (i) a sale of all or substantially all of
the assets of the Company; (ii) a merger, consolidation or reorganization
involving the Company if, immediately after the consummation of such merger,
consolidation or reorganization, the stockholders of the Company immediately
prior thereto do not own, directly or indirectly, either (A) outstanding voting
securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or reorganization or (B) more than

 

5



--------------------------------------------------------------------------------

fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction; or
(iii) any transaction (including without limitation a merger or reorganization
in which the Company is the surviving entity) which results in any person or
entity (other than persons who are stockholders or affiliates of the Company
immediately prior to the transaction) owning fifty percent (50%) or more of the
combined voting power of all classes of stock of the Company, other than the
sale by the Company of stock in transactions the primary purpose of which is to
raise capital for the Company’s operations and activities.

9. Salary and Accrued PTO/Vacation. On your last date of employment with the
Company, the Company will pay to you all of your accrued salary and all of your
accrued but unused paid time off (“PTO”) or vacation as the case may be earned
through your last day of employment.

10. Definition of Base Salary. For purposes of this Agreement, “Base Salary”
means your base salary in effect as of your last day of full-time employment
with the Company, excluding the following: any type of commissions, incentive
payments or any other similar remuneration paid directly to you, or any other
income received in connection with stock options, contributions made by the
Company under any employee benefit plan, or similar items of compensation.

11. Definition of Cause. For purposes of this Agreement, “Cause” means that you
have committed or engaged in: (i) willful misconduct, gross negligence, theft,
fraud, or other illegal or dishonest conduct, any of which are considered to be
materially harmful to the Company; (ii) refusal, unwillingness, failure, or
inability to perform material job duties or habitual absenteeism; or
(iii) violation of fiduciary duty, violation of any duty of loyalty, or material
breach of any material term of this Agreement or of your Employee Intellectual
Property, Confidentiality and Non-Compete Agreement (a copy of which is attached
hereto as Exhibit B) (the “Employee Intellectual Property Agreement”) or any
other contract between you and the Company. In the event you are terminated for
Cause you will not be entitled to the Severance Benefits, pay in lieu of notice,
vesting of any shares under any option plan, vesting of any unrestricted shares,
or any other such compensation set forth herein and you shall immediately
forfeit all rights to any options to purchase shares of the Company’s common
stock (including vested options) and such options shall immediately expire, but
you will be entitled to all other compensation (including commissions rightfully
earned), benefits and unreimbursed expenses accrued through the Date of
Termination.

12. Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean (i) the relocation of your normal principal place of work greater
than thirty (30) miles from your then current normal work location; (ii) a
decrease in your then current base salary of more than fifteen percent (15%),
other than any such decrease resulting from a general reduction by the Company
in the base salary of all Company executive officers; or (iii) the Company
unilaterally makes significant detrimental reductions in your job
responsibilities; provided, that you shall give written notice to the Chairman
of the Company’s Board of Directors setting forth your intent to resign for Good
Reason and the facts in support of your claim that Good Reason exists within
ninety (90) days of the initial existence of any of the foregoing conditions;
and the Company shall have thirty (30) days after the applicable party has
received such notice to take

 

6



--------------------------------------------------------------------------------

such actions, if any, as the Company may deem appropriate to eliminate such
claimed Good Reason (without thereby admitting that such Good Reason had
occurred); and your final separation from service occurs within two (2) years of
the initial existence of any of the foregoing conditions. If the Company acts to
eliminate such claimed Good Reason within the thirty (30) day period after
receipt of your notice, then you shall not be deemed to be resigning for Good
Reason under such facts.

13. At-Will Employment. Nothing in this Agreement alters the at-will nature of
your employment relationship with the Company. Any contrary representations or
agreements, which may have been made to you, are superseded by this Agreement.
Subject to the terms of this Agreement, either you or the Company may terminate
your employment relationship at any time, with or without Cause or advance
notice.

14. Employee Intellectual Property Agreement.

(a) Execution and Compliance. You acknowledge that you are a member of the
Company’s executive and management personnel and that, as such, you have been
and will be privy to extremely sensitive, confidential and valuable commercial
information, which constitutes trade secrets of the Company, the disclosure of
which would greatly harm the Company. Your work for the Company is conditioned
on your execution of and continued compliance with the Employee Intellectual
Property Agreement, which shall continue in full force and effect.

(b) Extension of Time. In the event that you breach any covenant, obligation or
duty in the Employee Intellectual Property Agreement or its subparts, any such
duty, obligation, or covenants to which you and the Company agreed by the
Employee Intellectual Property Agreement and its subparts shall automatically
toll from the date of the first breach, and all subsequent breaches, until the
resolution of the breach through private settlement, judicial or other action,
including all appeals. The duration and length of your duties and obligations as
agreed by the Employee Intellectual Property Agreement and its subparts shall
continue upon the effective date of any such settlement, or judicial or other
resolution.

15. Miscellaneous. Except as specifically set forth herein, this Agreement
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to your employment terms and Severance
Benefits. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. This Agreement may not
be modified or amended except in writing signed by you and a duly authorized
officer of the Company. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado.

*****

 

7



--------------------------------------------------------------------------------

Please sign below to indicate your understanding and acceptance of this
Agreement and return the signed original to me at your earliest convenience.

 

Very truly yours, ARCA BIOPHARMA, INC. By:  

/s/ Richard B. Brewer

Name:  

Richard B. Brewer

Title:  

Chief Executive Officer

 

UNDERSTOOD AND AGREED:     

/s/ Patrick Wheeler

    

February 11, 2009

Patrick Wheeler      Date

 

8



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

In exchange for the Severance Benefits provided under the foregoing Employment
and Retention Agreement with ARCA biopharma, Inc. (the “Company”), dated
[            ], and except as set forth in this release, I hereby release,
acquit and forever discharge the Company, its parents and subsidiaries, and
their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys fees, damages, indemnities
and obligations of every kind and nature, in law, equity, or otherwise, known
and unknown, suspected and unsuspected, disclosed and undisclosed (other than
any claim for indemnification I may have as a result of any third party action
against me based on my employment with the Company), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to the date
I execute this release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; all claims for breach of
contract and wrongful termination; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Employee Retirement Income Security
Act of 1974, as amended; the federal Americans with Disabilities Act of 1990;
Colorado anti-discrimination statutes, including the Colorado Civil Rights Act
(as amended); tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its existing obligations to
indemnify me pursuant to any agreement or applicable law.

I also hereby acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”). I also acknowledge that the
consideration given for the release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:

 

  (a) my waiver and release do not apply to any rights or claims that arise on
or after the date I execute this release;

 

  (b) I have the right to consult with an attorney prior to executing this
release;

 

  (c) I have twenty-one (21) days to consider this release (although I may
choose to voluntarily execute this release earlier);

 

  (d) I have seven (7) days following my execution of this release to revoke the
release; and

 

  (e) this release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after I execute
this release.



--------------------------------------------------------------------------------

This Release constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein. This Release may only be modified by a writing
signed by both me and a duly authorized officer of the Company. This Release
will be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Colorado as applied to contracts made
and to be performed entirely within Colorado. This Release shall be effective on
the date I sign and return it to the Company, provided that the Company has also
signed it.

I accept and agree to the terms and conditions stated above.

 

 

Patrick Wheeler Date:  

 

ARCA BIOPHARMA, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

EMPLOYEE INTELLECTUAL PROPERTY, CONFIDENTIALITY AND NON-COMPETE AGREEMENT

[omitted]